Case: 16-12215    Date Filed: 11/29/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12215
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:02-cr-80007-KLR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

TORRANCE L. WILKINS,
a.k.a. Rooster,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (November 29, 2016)

Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-12215        Date Filed: 11/29/2016       Page: 2 of 4


       Torrance Wilkins appeals the district court’s imposition of a 21-month

sentence, imposed at the low end of the Guidelines range, following revocation of

his supervised release. Wilkins asserts the court’s sentence was unreasonably

harsh. He contends the court focused solely on his prior criminal history, and did

not consider his improved performance on supervision. After review,1 we affirm

Wilkins’ sentence as reasonable.

       Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).

See 18 U.S.C. § 3583(e). Section 3553(a) provides that district courts imposing a

sentence must first consider, inter alia, (1) the nature and circumstances of the

offense; (2) the history and characteristics of the defendant; (3) the need for the

sentence to reflect the seriousness of the offense, promote respect for the law, and

provide just punishment for the offense; and (4) the kinds of sentences and

sentencing range established by the Guidelines, and in the case of a violation of

supervised release, the applicable Guidelines or policy statements issued by the


       1
          We review the sentence imposed upon the revocation of supervised release for
reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006). We vacate
a sentence only if left with the definite and firm conviction that the district court committed a
clear error of judgment in weighing the § 3553(a) factors by imposing a sentence that lies outside
the range of reasonable sentences dictated by the facts of the case. United States v. Irey, 612
F.3d 1160, 1190 (11th Cir. 2010) (en banc).
                                                2
               Case: 16-12215     Date Filed: 11/29/2016    Page: 3 of 4


Sentencing Commission. See 18 U.S.C. § 3553(a). The weight to be given any

particular factor under § 3553(a) is left to the sound discretion of the district court,

absent a clear error of judgment. United States v. Irey, 612 F.3d 1160, 1190 (11th

Cir. 2010) (en banc).

      Wilkins’ Guidelines range was 21 to 24 months’ imprisonment, and the

court was not unreasonable in imposing a 21-month sentence. See United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (explaining while we do not

automatically presume a within-Guidelines sentence to be reasonable, we

ordinarily expect such a result). While the district court did not explicitly refer to

18 U.S.C. § 3553(a) while articulating its reasoning for its choice of sentence, the

record shows the court considered several of the sentencing factors under the

statute, specifically, the need to promote respect for the law and the history and

characteristics of the defendant. See 18 U.S.C. § 3553(a). The court was

concerned with Wilkins’ prior criminal history which included 168 arrests. The

record showed that while on release he returned to committing the same types of

crimes that he had been committing before serving his prison sentence in the

present case. Wilkins’ underlying conviction was for distribution of cocaine, and

he was convicted while on supervised release of possession of cocaine. Wilkins’

21-month sentence, imposed at the low end of the Guidelines range was




                                           3
              Case: 16-12215     Date Filed: 11/29/2016   Page: 4 of 4


substantively reasonable in light of the record and the § 3553(a) factors.

Accordingly, we affirm.

      AFFIRMED.




                                          4